Opinion by
Johnson, J.
At the trial it was stipulated that duties were assessed upon 2,638.4 proof gallons of rum; that internal revenue taxes were assessed on the basis of 2,630.2 proof gallons, which amount was actually received by the importer from' bonded warehouse; and that no further quantities of said rum were withdrawn from or now remain in bonded warehouse. In accordance with stipulation of counsel and for the reasons cited in Austin, Nichols & Co., Inc. *453v. United States (22 Cust. Ct. 33, C. D. 1155), the claim of the plaintiff was sustained.